Citation Nr: 0603587	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to an initial increased evaluation for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial increased evaluation for 
coronary artery disease, associated with diabetes mellitus 
type II, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty service from March 
1968 to March 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for diabetes mellitus, 
type II and coronary artery disease, effective March 6, 2003.  
A notice of disagreement was received in July 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in September 2003.  


FINDINGS OF FACT

1.  The veteran's service connected diabetes mellitus, type 
II is fairly controlled with oral medication and restricted 
diet, but does not require insulin or regulation of 
activities.

2.  The veteran's service connected coronary artery disease 
is manifested by an achievement of 7 METs on treadmill stress 
testing; there is no history of congestive heart failure. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for diabetes mellitus, 
type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7,  4.119, Diagnostic 
Code 7913 (2005).

2.  The criteria for entitlement to a initial disability 
evaluation in excess of 30 percent for the veteran's service 
connected coronary artery disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.104, Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
April 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the April 2003 VCAA letter did not 
specifically address the veteran's coronary artery disease 
because the veteran's March 2003 claim only requested service 
connection for his diabetes mellitus.  Nevertheless, the July 
2003 rating decision also granted service connection for the 
veteran's coronary artery disease as secondary to his 
diabetes mellitus, type II pursuant to a May 2003 VA fee-
based examination which included an opinion that the heart 
disease was causally related to the diabetes.  In light of 
the initial favorable decision granting service connection 
for coronary artery disease, the Board finds that the fact 
that the VCAA notice did not specifically address coronary 
artery disease was not prejudicial to the veteran.  

Further, the Board finds that the current increased rating 
issues are downstream issues of the original service 
connection claim for diabetes mellitus, type II adjudicated 
in the July 2003 rating decision.  VA's General Counsel has 
concluded that, if, in response to notice of its decision on 
a claim for which VA has already given the § 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is 
the situation where we have a VCAA notice to the veteran that 
relates to establishing service connection, but we do not 
have a separate § 5103(a) notice following the RO's grant of 
service connection and the veteran's notice of disagreement 
raising the downstream issue of an increased rating.  With 
consideration of the opinion of the General Counsel, a second 
§ 5103(a) notice regarding the downstream issue of an 
increased rating is not required.  This analysis is also 
applicable to the increased rating claim for coronary artery 
disease because the service connection of coronary artery 
disease, secondary to diabetes mellitus, was a downstream 
issue of service connection for diabetes mellitus in that the 
secondary issue would not have existed if not for the 
granting of the original claim.  Thus, in turn, the increased 
rating claim for coronary artery disease is also a downstream 
issue. 

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 1, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
July  2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and a VA 
examination.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in May 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Diabetes Mellitus, Type II

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus, type II 
warrants a higher disability rating.  Private treatment 
records from October 2001 to February 2003 have been 
reviewed.  The veteran was diagnosed with diabetes in October 
2001.  The treatment records showed continuing monitoring of 
the veteran's blood sugar. 

The veteran' was afforded a VA fee-based examination in May 
2003.  The veteran denied any restriction of activity and has 
never been hospitalized for any reason in relation to his 
diabetes.  The veteran visits the doctor about three times a 
year and takes Glucophage and Avandia for his diabetes.  
There is no functional impairment related to the veteran's 
diabetes.  The veteran had no skin, eye or neurologic disease 
related to his diabetes.  

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  
Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code. Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, a glucose tolerance is not necessary 
solely for rating purposes.

Based on the medical evidence of record, a higher disability 
rating in excess of 20 percent for the veteran's diabetes 
mellitus, type II is not warranted.  According to the medical 
records as well as the veteran's own history, he does not 
currently take insulin or have to regulate his activities to 
warrant a higher 40 percent rating.  Further, according to 
the veteran, he has never been hospitalized nor does he 
frequently visit a diabetic care provider to warrant a higher 
60 percent or 100 percent disability rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Coronary Artery Disease 

The present appeal also involves the veteran's claim that the 
severity of his service-connected coronary artery disease 
warrants a higher disability rating.  According to the 
private treatment records, the veteran suffered a heart 
attack in October 2001 for which he underwent surgery.

The May 2003 VA fee-based examination found that the veteran 
had coronary artery disease related to his diabetes.  At a 
follow up June 2003 treadmill stress test, the veteran denied 
dizziness, syncope or chest pain.  It was noted that the 
veteran had a history of heart attack, but not congestive 
heart failure.  The heart finding was unremarkable.  The 
veteran's estimated metabolic equivalents (METS) was 7.

The veteran's service connected coronary artery disease has 
been rated by the RO under the provisions of Diagnostic Code 
7005.  According to 38 C.F.R. § 4.104, Diagnostic Code (Code) 
7005, a 30 percent evaluation is warranted for 
arteriosclerotic heart disease (coronary artery disease) with 
a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

Based on the medical evidence of record, a higher disability 
rating in excess of 30 percent for the veteran's coronary 
artery disease is not warranted.  Again, the evidence of 
record indicated that the veteran had no history of 
congestive heart failure, and his treadmill stress test did 
not indicate a MET of five or less resulting in dyspnea, 
fatigue, angina dizziness or syncope to warrant a 60 percent 
disability evaluation.  Further, there has been no objective 
finding of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

With regard to both issues, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence and the negative 
evidence to permit favorable determinations. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


